DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species A in the reply filed on Nov. 8, 2022 is acknowledged.
Claims 10, 13-15 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 8, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11, 12, 16, 17, 19, 20, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0210690) in view of Yeh (2015/0247563) and further in view of Hino et al. (US 2015/0038289).
Huang discloses and shows a drive system for a pedal electric cycle, wherein said drive system is arranged in a frame of said pedal electric cycle, said drive system comprises: 
a transmission gear device, which comprises a planetary gear assembly, 
a gear set having a first input portion (401), a second input portion (801), and an output portion (not labeled, radially outside of item 602), wherein said first input portion of said gear set is connected to a second end (201) of the speed reducer, said second input portion of said gear set has an inner surface, said output portion of said gear set is provided for connecting to a sprocket (1200) of said pedal electric cycle, wherein said first input portion of said gear set has a first-input rotational axis, said second input portion of said gear set has a second-input rotational axis; and 
a first one-way clutch (300) arranged between the motor shaft and gear shaft; 
Huang does not include a harmonic drive assembly as the transmission gear device.  Yeh teaches a harmonic drive system for a pedal electric cycle (para. 0008) having a transmission gear device comprising: a wave generator (14), which comprises: 
an elliptical cam (142); and a flexible bearing (144) having an inner ring surface, wherein said elliptical cam is arranged in a space defined by said inner ring surface of said flexible bearing such that said flexible bearing is deformed into elliptic cylindrical; a flexible flexspline (146) having a first end and a second end, wherein said first end of said flexible flexspline has external gear teeth and an inner ring surface, wherein said wave generator is arranged in a space defined by said inner ring surface of said first end of said flexible flexspline such that said first end of said flexible flexspline is deformed into elliptic cylindrical; a rigid circular spline (148) having rigid-circular-spline internal gear teeth provided for meshing with said flexible-flexspline external gear teeth.  The transmission gear device provides high torque, small size, light weight, low cost and durability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huang drive system with a harmonic drive assembly as taught by Yeh as the transmission gear device for the same reasons.
Neither Huang nor Yeh describes a one-way clutch as claimed.  Hino teaches a drive system for a pedal electric cycle having a one-way clutch (Fig. 6, item 244) arranged in a space defined by said inner surface of a second input portion (246) of a gear set, wherein said first one-way clutch has an inner surface, at least a portion of a spindle (214) of said pedal electric cycle is arranged in a space defined by said inner surface of said first one-way clutch.  The one-way clutch arrangement provides rotation in a forward direction thus preventing any backwards rotation by the rider from negatively affecting the transmission gear device and gear set.  Moreover, while the motor is stopped, if the rider pedals forward so that the spindle rotates, the one-way clutch does not transmit this rotation to the electric motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huang/Yeh drive system with a one-way clutch arranged in a fashion as taught by Hino for the same reasons.
Regarding claim 2, Huang further comprises a transmission motor apparatus (1100), wherein said transmission motor apparatus comprises an electric motor (100), said electric motor has a motor shaft (101).  Yeh shows the elliptical cam (142) being connected to a motor shaft (12).
Regarding claim 3, Hino describes a rechargeable battery, wherein said rechargeable battery is electrically connected to said transmission motor apparatus.
Regarding claim 4, Huang shows the motor shaft having a motor-shaft rotational axis coincident with said first-input rotational axis.
Regarding claim 5, Huang shows the planetary reduction assembly having a rotational axis coincident with said first rotational axis.  Yeh teaches a harmonic drive reducer having a harmonic-drive-reducer rotational axis coincident with said first-input rotational axis.
Regarding claim 8, Huang shows a housing, wherein said housing is provided for containing said transmission gear device, the planetary gear assembly is fixed at said housing.  Yeh teaches a harmonic drive assembly having a rigid circular spline. It is well known that the rigid circular spline is a fixed portion of the assembly that is fixed, either directly or operationally, to a housing.
Regarding claim 9, Huang shows an angle between said first-input rotational axis and said second-input rotational axis at 90 degrees.
Regarding claim 11, Huang shows the gear set comprising: a first gear (401), which comprises: first gear teeth; and a first connecting shaft, wherein said first input portion of said gear set is disposed at a first end of said first connecting shaft, a second end of said first connecting shaft is connected to said first gear teeth; and a second gear (801), which comprises: second gear teeth; and a second connecting shaft, wherein said second input portion of said gear set is disposed at a first end of said second connecting shaft, said first end of said second connecting shaft is connected to said second gear teeth, said output portion of said gear set is disposed at a second end of said second connecting shaft; wherein said first gear teeth of said first gear mesh with said second gear teeth of said second gear.
Regarding claim 12, said first-input rotational axis and said second-input rotational axis are non-parallel, said first gear teeth and said second gear teeth are two bevel gears.
Regarding claim 16, Huang shows said transmission gear device further comprising at least one first bearing (not labeled), wherein said at least one first bearing has an inner ring surface, at least a portion of said first connecting shaft of said first gear is arranged in a space defined by said inner ring surface of said at least one first bearing.
Regarding claim 17, said at least one first bearing is a ball bearing.
Regarding claim 19, Huang shows said transmission gear device further comprising at least one second bearing (not labeled), wherein said at least one second bearing has an inner ring surface, at least a portion of said second connecting shaft of said second gear is arranged in a space defined by said inner ring surface of said at least one second bearing.
Regarding claim 20, said at least one second bearing is a ball bearing.
Regarding claim 23, Huang shows the planetary reduction assembly having a rotational axis coincident with said first rotational axis.  Yeh teaches a harmonic drive reducer having a harmonic-drive-reducer rotational axis coincident with said first-input rotational axis.
Regarding claim 24, Huang shows one end of the transmission gear device close to the motor is disposed in a seat tube of said frame or a down tube of said frame; while the other end of the transmission gear device distant from the motor is disposed in a bottom bracket of said frame.  Yeh teaches a harmonic drive system comprising a wave generator.  The harmonic drive system provides high torque, small size, light weight, low cost and durability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huang drive system with a harmonic drive assembly as taught by Yeh in place of the planetary reduction assembly for the same reasons.
Regarding claim 26, Yeh shows the flexible flexspline having a cup shape, wherein said first end of said flexible flexspline is a cup mouth of said cup shape, said second end of said flexible flexspline is a cup bottom of said cup shape.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Yeh and Hino et al., as applied to claims 1 and 2, and further still in view of Dubose (US 9,783,262).
Huang, Yeh and Hino defines the inventions of claims 1 and 2 as described elsewhere above.  Huang discloses a third one-way clutch (300) between the planetary gear assembly (200) and gear shaft (400).  
Dubose teaches a transmission gear device for a bicycle having a one-way clutch (Fig. 12, item 153) arranged in a space defined by an inner surface of an elliptical cam (152), wherein said elliptical cam is connected to said motor shaft through said third one-way clutch (col. 10:1-17).  The arrangement provides for a lightweight, compact drive unit (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huang, Yeh and Hino drive system to where a third one-way clutch is arranged in a space defined by an inner surface of an elliptical cam, said elliptical cam is connected to said motor shaft through said third one-way clutch to yield a more lightweight, compact assembly.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Yeh and Hino et al., as applied to claim 11, and further still in view of Uda et al. (US 2017/0313383).
Huang, Yeh and Hino defines the inventions of claim 11 as described elsewhere above.  However, neither Huang, Yeh nor Hino describes a second one-way clutch.  Uda teaches a drive unit having a second one-way clutch (Fig. 2, item 243), wherein said second one-way clutch has an inner ring surface, a second end of a first connecting shaft (241) is arranged in a space defined by said inner ring surface of said second one-way clutch, wherein first gear teeth (24) have an inner ring surface, said second one-way clutch is arranged in a space defined by said inner ring surface of said first gear teeth.  The one-way clutch prevents rotation from spindle and gear from being transmitted to the motor (para. 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Huang, Yeh and Hino drive system to include a second one-way clutch to also prevent rotation from spindle and gear from being transmitted to the motor.
Regarding claim 22, the second one-way clutch is a roller type one-way clutch (para. 0087).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Yeh and Hino et al., as applied to claim 1, and further still in view of Greven et al. (US 2018/0118304).
Huang, Yeh and Hino defines the inventions of claim 1 as described elsewhere above.  Hino teaches a drive system for a pedal electric cycle having torque sensor (Fig. 6, item 250) and one-way clutch (238), the torque sensor and one-way clutch are axially distant from one another.  Greven teaches a drive system for a pedal electric cycle, wherein the transmission gear device comprises a torque sensor (94), at least a portion of said torque sensor is arranged in a space defined by said inner surface of a first one-way clutch (60), wherein said torque sensor has an inner surface, a portion of a spindle (30) of the pedal electric cycle is arranged in a space defined by said inner surface of said torque sensor.  The arrangement of the torque sensor and one-way clutch allows for more components to be arranged about the spindle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huang, Yeh and Hino drive system to arrange the torque sensor within the one-way clutch to allow for more components to be arranged about the spindle.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658